In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                         No. 07-22-00124-CV


                             IN THE INTEREST OF A.H., A CHILD

                            On Appeal from the 360th District Court
                                    Tarrant County, Texas1
              Trial Court No. 360-563169-14, Honorable Patricia Bennett, Presiding

                                           June 14, 2022
                                MEMORANDUM OPINION
                        Before QUINN, C.J., and PARKER and DOSS, JJ.


        Appellant, Gary Hawley Jr., appeals from the trial court’s Order in Suit to Modify

Parent-Child Relationship. Now pending before this Court is Hawley’s unopposed motion

seeking voluntary dismissal of the appeal. The Court finds that the motion to dismiss

complies with the requirements of Rule of Appellate Procedure 42.1(a)(1) and that

granting the motion will not prevent any party from seeking relief to which it would

otherwise be entitled. As no decision of the Court has been delivered to date, we grant

the motion. The appeal is dismissed. Because the motion does not reflect an agreement


        1Originally appealed to the Second Court of Appeals, this appeal was transferred to this Court by
the Texas Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001.
of the parties concerning the payment of costs, costs will be taxed against Hawley. See

TEX. R. APP. P. 42.1(d). No motion for rehearing will be entertained and our mandate will

issue forthwith.


                                                      Per Curiam




                                           2